"Winsnow, J.
A corporation may sue for a slander or libel upon it in the way of its business or trade. Newell, Libel & S. (2d ed.) 360. There can be no doubt that the published letter which forms the basis of the second cause of action was-libelous per se under the circumstances set forth in the complaint. It charged, in substance, that at a time when there-was a coal famine and people were suffering for fuel, the plaintiff, though engaged in the business of selling coal, not only charged extortionate prices for its coal, but actually re*27fused to sell coal, even at those prices, to people suffering from sickness. Such a charg’e is libelous, because imputing mean and abhorrent conduct to the plaintiff in the management of its business, and thus tending necessarily to injure it in such business. Newell, Libel & S. (2d ed.) 43, § 1; Id. 74, § 14; Brown v. Vannaman, 85 Wis. 451, 55 N. W. 183.
It is claimed, however, that, while the words may be libelous when written and published, the same words do not constitute slander per se when spoken, and that there is no sufficient allegation of special damage — hence that the first cause-of action is subject to demurrer. This contention, also, must fail. Words spoken of a person in direct reference to his business or trade, which charge him with incapacity, fraud, trickery, dishonorable and mean conduct in the transaction of his business, thereby necessarily tending to injure him in such business, are actionable without proof of special damage. Newell, Libel & S. (2d ed.) 168, §§ 1, 2; 19 Am. & Eng. Ency. of Law (2d ed.) 942. There seems to be no need of further discussion of the subject.
By the Gourt. — Order affirmed.